Citation Nr: 0329473	
Decision Date: 10/29/03    Archive Date: 11/05/03

DOCKET NO.  00-16 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral pseudophakia, 
status post retinal detachments.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
January 1982.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a February 2000 RO decision which 
denied service connection for bilateral pseudophakia, status 
post retinal detachments.


FINDINGS OF FACT

The veteran has bilateral pseudophakia, status post retinal 
detachments, due to his active service.  


CONCLUSION OF LAW

Bilateral pseudophakia, status post retinal detachments, was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served in the Army from June 1956 to December 
1956, which was either initial active duty for training or 
active duty.  He then had over 20 years of active duty in the 
Army, from October 1961 to January 1982, ending with 
retirement from service.

The veteran's service medical records show that at a general 
examination in October 1961, uncorrected bilateral visual 
acuity of 20/20.  A January 1967 treatment report noted 
complaints of a painful right eye.  Physical examination 
revealed a crusty material on the eyelids bilaterally.  There 
was tearing on the right eye and a slight conjunctival 
infection.  There was no blurring of vision and no foreign 
body seen.  The report concluded with a diagnosis of possible 
viral keratoconjunctivitis, rule out conjunctivitis 
(bacterial).  A treatment report, dated in August 1969, noted 
complaints of headaches the day after receiving a strong blow 
to the head.  A treatment report, dated in November 1973, 
noted the veteran's complaints of reoccurring headaches ever 
since his prior head injury.  A routine eye examination in 
July 1975 noted a history of a left eye hemorrhage years ago.  
A May 1979 treatment report noted the veteran's complaints of 
an infection of the right eye.  A March 1980 treatment report 
noted complaints of ongoing headaches.  An April 1981 
treatment report noted complaints of a left eye problem.  The 
diagnosis was possible conjunctivitis.  The report of his 
retirement examination, performed in November 1981, noted 
essentially normal findings regarding the eyes.  A medical 
history report, taken at that time, noted a history of eye 
trouble, and that he wore glasses or contact lenses.  

In October 1998, the veteran submitted a claim seeking 
service connection for bilateral pseudophakia due to 
premature cataracts and also for bilateral retinal 
detachments.  

In support of his claim, post-service medical records were 
obtained from a variety of different sources.  A review of 
these records indicate that he underwent a posterior 
capsulotomy of the right eye in November 1988.  In 1991, he 
was treated for a cataract of the left eye.  In March 1991, 
he underwent an extracapsular cataract extraction in the left 
eye.  In October 1991, he had a secondary intraocular lens 
implanted in the left eye.  In July 1993, he underwent a 
procedure for a detached retina of the left eye.  In July 
1997, he underwent a procedure to correct a right eye retinal 
detachment.  
 
In a letter, dated in September 1998, J. Barad, M.D, Chief of 
Ophthalmology Services, USAF Academy, indicated that he has 
treated the veteran for the past two years.  The doctor noted 
that his extensive ocular history is significant for 
bilateral pseudophakia from premature cataracts necessitating 
three intraocular procedures and bilateral retinal 
detachments requiring other laser retinopexy and scleral 
bucking procedures.  Dr. Barad stated that is was very 
unusual for a man to have such a history at such a young age, 
in the absence of a positive family history for similar 
condition.  He further opined that in situations such as 
these, environmental factors must be considered.  The doctor 
said he felt that the veteran's retinal detachments may be, 
in some way, related to the extreme vibration and sound 
trauma experienced during his active duty service exposure to 
tank engines and armaments.

In a July 2000 letter, S. Wehrly, M.D., Chief of 
Ophthalmology, USAF Academy,  noted the veteran's service 
history, as well as his post-service treatment history for 
eye disorders.  Dr. Wehrly opined that the veteran's service 
duties "likely contributed to his current ocular disease."  
He also noted that this condition "very possibly was 
initiated by his work environment while on active duty."

In November 2002, a VA eye examination was conducted.  The 
examination report included a summary of the veteran's post-
service treatment for his eyes.  The report concluded with a 
diagnosis of status post retinal detachment repair, etiology 
unknown.  

II.  Analysis

The veteran claims service connection for a bilateral eye 
disorder.  Specifically, he contends that service connection 
is warranted for bilateral pseudophakia, status post retinal 
detachments.  The file shows adequate VA compliance with the 
notice and duty to assist provisions of the law.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service medical records from the veteran's 20 plus years of 
active duty show intermittent treatment for different types 
of eye problems.  Post-service medical records, beginning 
several years after active duty, show treatment for 
additional eye problems.  The veteran is currently diagnosed 
with bilateral pseudophakia, status post retinal detachments.  
In support of his claim, the veteran has submitted two 
medical opinions linking his current disorder of the eyes to 
his active military service.  The VA examination concluded 
that the etiology of this condition was unknown.  

Although retinal detachments and pseudophakia were not 
diagnosed until after service, there are medical opinions 
linking the condition to incidents of service.  38 C.F.R. 
§ 3.303(d).  With application of the benefit-of-the-doubt 
rule (38 U.S.C.A. § 5107(b)), the Board finds that this 
current eye disorder began during active duty.  The eye 
disorder was incurred in active service, warranting service 
connection.  


ORDER

Service connection for bilateral pseudophakia, status post 
retinal detachments, is granted.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



